      Case 3:20-cv-01703-X Document 1 Filed 06/26/20                   Page 1 of 8 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 JUAN CABRALES, individually and on behalf of all
 other similarly situated;                        Civil Action No: 3:20-cv-1703

            Plaintiff,                                          CLASS ACTION COMPLAINT

 v.                                                              DEMAND FOR JURY TRIAL

 MIDLAND CREDIT MANAGEMENT INC.

            Defendant.

       NOW COMES, Plaintiff JUAN CABRALES (“Plaintiff”), by and through his attorneys,

the SHAWN JAFFER LAW FIRM PLLC, and brings this Class Action Complaint against

Defendant MIDLAND CREDIT MANAGEMENT INC. (“MCM” or “Defendant”), individually

and on behalf of a class of all others similarly situated, pursuant to Rule 23 of the Federal Rules

of Civil Procedure, based upon information and belief of counsel, except for allegations

specifically pertaining to Plaintiff, which are based upon Plaintiff’s personal knowledge.

                                PREMLIMINARY STATEMENT

       1.        This is a class action for actual and statutory damages, injunctive relief, costs, and

attorney’s fees pursuant to 15 USC §1692 et seq. (“FDCPA”).

                                  JURISDICTION AND VENUE

       2.        This Court has jurisdiction over this action and all counts under 28 U.S.C. §§ 1331,

1337 and 15 U.S.C. § 1692k.

       3.        Venue in this District is proper under 28 U.S.C. §§ 1391(b)(2) because a

substantial part of the events or omissions giving rise to this claim occurred here.




                                              Page 1 of 8
     Case 3:20-cv-01703-X Document 1 Filed 06/26/20                     Page 2 of 8 PageID 2



                                              PARTIES

Plaintiff:

         4.     Plaintiff is a natural person residing at 128 Anderson Road, Red Oaks, Texas

75154.

         5.     Plaintiff is allegedly obligated to pay a debt to the Defendant.

         6.     Plaintiff is a “Consumer” meaning any natural person obligated or allegedly

obligated to pay any debt.

         7.     Plaintiff is allegedly obligated to pay a debt to MCM, a balance of $15,402.32 for

a personal Synchrony Bank credit card.

         8.     The “Current Creditor” is, Midland Funding LLC.

         9.     The alleged debt at issue is an obligation or alleged obligation of a Consumer to

pay money arising out of a transaction in which the money, property, or services which are the

subject of the transaction are primarily for personal, family, or household purposes.

Midland Credit Management, Inc.:

         10.    Defendant MCM is a collection agency headquartered San Diego, California and

can be served on Corporation Service Company at 211 E 7th Street Suite 620, Austin, TX 78701.

         11.    Defendant MCM is a “Debt Collector” meaning any person who uses any

instrumentality of interstate commerce or the mails in any business the principal purpose of which

is the collection of any debts, or who regularly collects or attempts to collect, directly or indirectly,

debts owed or due another.

         12.    Defendant MCM engages in interstate commerce by regularly using telephone and

mail in a business whose principal purpose is the collection of debts.




                                              Page 2 of 8
     Case 3:20-cv-01703-X Document 1 Filed 06/26/20                    Page 3 of 8 PageID 3



        13.     At all times material hereto, Defendant MCM was acting as a debt collector in

respect to the collection of Plaintiff’s alleged debts.

                                       CLASS ALLEGATIONS
        14.     Plaintiff re-alleges and incorporates by reference paragraphs in this complaint as

though fully set forth herein.

        15.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

        16.     The Class consists of:

                (1)       all individuals with addresses in the State of Texas;

                (2)       to whom Defendants sent a collection letter attempting to collect a

                          consumer debt;

                (3)       where Defendant wrote “we will satisfy the judgment in full upon receipt

                of payment based on the balance stated in this letter” or Defendant’s internal letter

                number 039804; and

                (4)       which letter was sent on or after a date one (1) year prior to the filing of

                this action and on or before a date twenty-one (2l) days after the filing of this

                action.

        17.     The identities of all class members are readily ascertainable from the records of

the Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

        18.     Excluded from the Plaintiff Classes are the Defendants’ and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate




                                              Page 3 of 8
     Case 3:20-cv-01703-X Document 1 Filed 06/26/20                  Page 4 of 8 PageID 4



families, and legal counsel for all parties to this action, and all members of their immediate

families.

       19.      There are questions of law and fact common to the Plaintiff Classes, which

common issues predominate over any issues involving only individual class members. The

principal issue is whether the Defendants’ written communications to consumers, in the forms

attached as Exhibit “A”, violates 15 U.S.C. §§ l692e et seq.

       20.      The Plaintiff’s claims are typical of the class members, as all are based upon the

same facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Classes defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor

her attorneys have any interests, which might cause them not to vigorously pursue this action.

       21.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

             (1) Numerosity: The Plaintiff is informed and believes, and on that basis alleged, that

                the Plaintiff Classes defined above are so numerous that joinder of all members

                would be impractical.

             (2) Common Questions Predominate: Common questions of law and fact exist as to

                all members of the Plaintiff Classes and those questions have predominance over

                any questions or issues involving only individual class members. The principal

                issue is whether the Defendants' written communications to consumers, in the

                forms attached as Exhibit “A” violate 15 U.S.C. §§ l692e et seq.




                                            Page 4 of 8
     Case 3:20-cv-01703-X Document 1 Filed 06/26/20                   Page 5 of 8 PageID 5



             (3) Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                The Plaintiff and all members of the Plaintiff Classes have claims arising out of

                the Defendants' common uniform course of conduct complained of herein.

             (4) Adequacy: The Plaintiff will fairly and adequately protect the interests of the class

                members insofar as Plaintiff has no interests adverse to the absent class members.

                The Plaintiff is committed to vigorously litigating this matter. Plaintiff has also

                retained counsel experienced in handling consumer lawsuits, complex legal issues,

                and class actions. Neither the Plaintiff nor his counsel has any interests which

                might cause them not to vigorously pursue the instant class action lawsuit.

             (5) Superiority: A class action is superior to the other available means for the fair and

                efficient adjudication of this controversy because an individual joinder of all

                members would be impracticable. Class action treatment will permit a large

                number of similarly situated persons to prosecute their common claims in a single

                forum efficiently and without unnecessary duplication of effort and expense that

                individual actions would engender.

       22.      Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Classes predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

       23.      Depending on the outcome of further investigation and discovery, Plaintiff may,

at the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).




                                             Page 5 of 8
       Case 3:20-cv-01703-X Document 1 Filed 06/26/20                 Page 6 of 8 PageID 6



                                   FACTUAL ALLEGATIONS
                          Violation – Collection Letter Dated May 1, 2020

        24.      On or about May the 1st, 2020, MCM sent Plaintiff a collection letter (“Letter”)

to collect an alleged debt owed to Midland Funding LLC in the amount of $15,402.32 for an

alleged debt from Synchrony Bank. A true can copy of the Letter is attached hereto as Exhibit

“A”.

        25.      The Letter falsely and deceptively misrepresented to the Plaintiff and putative

class that there was an existing judgment against the Plaintiff which could be satisfied by paying

the amount offered on the Letter. However, no such judgment existed and the Legal Collections

Account Number gave the false representation that it was civil action cause number.

        26.      The Defendants have used false, deceptive or misleading representations or means

in the collection of the alleged debt when they provided false, deceptive or misleading statements

in an attempt to collect a debt.

                                         COUNT I
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15
         U.S.C. §1692e et seq. Against Defendant Midland Credit Management, Inc.

        27.      Plaintiff re-alleges and incorporates by reference paragraphs in this complaint as

though fully set forth herein.

        28.      Defendant’s debt collection efforts against Plaintiff violated various provisions of

the FDCPA.

        29.      Section §1692e provides a non-exhaustive list of false, deceptive, and misleading

conduct prohibited by the statute including:

              (1) A debt collector may not use any false, deceptive, or misleading representation or

                 means in connection with the collection of any debt, 15 U.S.C. §1692e;



                                             Page 6 of 8
     Case 3:20-cv-01703-X Document 1 Filed 06/26/20                   Page 7 of 8 PageID 7



                   i. The false representation of – the character, amount, or legal status of any

                       debt, 15 U.S.C. §1692e(2); and

                  ii. The use of any false representation or deceptive means to collect or attempt

                       to collect any debt or to obtain information concerning a consumer. 15

                       U.S.C. §1692e(10)

       30.     Defendant violated 15 U.S.C. §1692e, e(2), and e(10) when the Defendant mailed

Plaintiff the deceptive Letter on or about May 1, 2020.

       31.     For these reasons, the Defendant is liable to the Plaintiff for actual and statutory

damages, costs, and attorney’s fees.

                                DEMAND FOR TRIAL BY JURY

       32.     Plaintiff requests a trial by jury on all issues and counts so triable, pursuant to Rule

38 of the Federal Rules of Civil Procedure.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, requests that the Court enter judgment in favor of Plaintiff and

the putative class and against Defendant for:

       (1)     Declaring that this action is properly maintainable as a Class Action and

       certifying Plaintiff as Class Representative, and Shawn Jaffer, Esq. and Shayan

       Elahi, Esq. as Class Counsel;

       (2)     Awarding Plaintiff and the Class statutory damages;

       (3)     Awarding Plaintiff and the Class actual damages to be determined by a jury;

       (4)     Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees

       and expenses;

       (5)     Awarding pre-judgment interest and post-judgment interest; and

                                            Page 7 of 8
    Case 3:20-cv-01703-X Document 1 Filed 06/26/20             Page 8 of 8 PageID 8



     (6)    Awarding Plaintiff and the Class such other or further relief as the Court

     deems proper.

DATED: June 26, 2020                             Respectfully Submitted,
                                                 SHAWN JAFFER LAW FIRM PLLC
                                                 /s/ Shawn Jaffer__                         .
                                                 Shawn Jaffer
                                                 Texas Bar No.: 24107817
                                                 Email: shawn@jaffer.law
                                                 Shayan Elahi
                                                 Texas Bar No.: 24080485
                                                 Email: shayan@jaffer.law
                                                 13601 Preston Rd E770
                                                 Dallas, Texas 75240
                                                 T: (214) 494-1668
                                                 F: (469) 669-0786
                                                 Attorneys for Plaintiff and putative class




                                       Page 8 of 8
